COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON
                                     MEMORANDUM ORDER
Appellate case name:      Andrew Gwyn v. The State of Texas
Appellate case number:    01-13-00465-CR
Trial court case number: 1336763
Trial court:              178th District Court of Harris County
       On April 8, 2014, this appeal was abated and remanded to the trial court to determine (1)
whether appellant still wishes to pursue his appeal and (2) whether appellant’s counsel of record,
Kathleen Robbins, intends to represent him on appeal. The reporter’s record of the hearing held
on April 21, 2014 indicates that appellant has retained a different attorney, Sarah Craftman, to
represent him on appeal. Appellant’s prior counsel of record filed a motion to withdraw on April
29, 2014 and this Court granted the motion on May 1, 2014. Accordingly, we REINSTATE the
case on the Court’s active docket.
       The reporter’s record was due on September 12, 2013. The reporter has not filed the
record because appellant has not paid or made arrangements to pay for the reporter’s record.
Unless appellant submits written evidence from the court reporter that he has paid or made
arrangements to pay the reporter’s fee within 10 days of the date of this order, the Court will
consider and decide those issues or points that do not require a reporter’s record for a decision.
See TEX. R. APP. P. 37.3(c).
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually      Acting for the Court


Date: May 29, 2014